SULLIVAN, PJ.
1. Whether defendant, prosecuted for possessing still, had control of propeity, is to be determined from .all testimony and circumstances of each particular case.
2. In prosecution for possessing still, defendant must have some dominion over property arising by reason of possession, or some extrinsic circumstances that gives him light to possession which includes control.
3. Where large still was operated in barn on premises of defendants, and odor arising from manufacture was so obnoxious that innocence of existence would be unreasonable, magistrate was justified in finding that defendant occupying first floor of barn had possession and control of still.
4. Court of Appeals is bound by the decisions of Supreme Court on question of reversing judgment on weight of evidence.
5. Judgment in criminal case cannot be reversed, unless it is clearly and manifestly against weight of evidence, as matter of law, and not as matter of opinion.
6. Judgment in criminal case cannot be disturbed, where there is credible evidence supporting it, though reviewing couit has different opinion than trial court.
(Levine. J., concurs. Vickery, J., not participating. )
For reference to full opinion, see Omnibus Index, last page, this issue.